EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), entered into as of February 5,
2008, by and between RAIT Financial Trust, a Maryland real estate investment
trust (the “Company”), with a principal office in Philadelphia, Pennsylvania,
and Kenneth R. Frappier (“Executive”).

WHEREAS, Executive desires to continue employment with the Company, and the
Company desires to continue to employ Executive upon the terms and conditions
set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company continues to employ Executive, and Executive hereby
accepts such continued employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.

1.1 Employment Term. This Agreement shall be effective as of the date of this
Agreement and shall continue until the third anniversary of the date of this
Agreement, unless the Agreement is terminated sooner in accordance with
Section 2 or 3 below. In addition, the term of the Agreement shall automatically
renew daily so that it is at all times for a three year period. The period
commencing on the date of this Agreement and ending on the date on which the
term of Executive’s employment under the Agreement shall terminate is
hereinafter referred to as the “Employment Term.”

1.2 Duties and Responsibilities. Executive shall serve as the Chief Credit
Officer of the Company. Executive shall perform all duties and accept all
responsibilities incident to such positions as may be reasonably assigned to him
by the Board of Trustees of the Company (the “Board”).

1.3 Extent of Service. Executive agrees to use Executive’s best efforts to carry
out Executive’s duties and responsibilities under Section 1.2 hereof and,
consistent with the other provisions of this Agreement, to devote such business
time, attention and energy thereto as is reasonably necessary to carry out those
duties and responsibilities. The foregoing shall not be construed as preventing
Executive from providing service to, or making investments in, other businesses
or enterprises provided there is no conflict with Executive’s ability to satisfy
his obligations to the Company.

1.4 Base Salary. For all of the services rendered by Executive hereunder, the
Company shall continue to pay Executive a base salary (“Base Salary”), at the
annual rate of $325,000, payable in installments at such times as the Company
customarily pays its other senior level executives. Executive’s Base Salary
shall be reviewed annually for appropriate increases by the Board pursuant to
the Board’s normal performance review policies for senior level executives but
shall not be decreased.

1.5 Bonus. Executive shall continue to be eligible to receive annual bonuses in
such amounts as the Board may approve in its sole discretion or under the terms
of any annual incentive plan of the Company maintained for other senior level
executives.

1.6 Retirement and Welfare Plans and Perquisites. Executive shall continue to be
entitled to participate in all employee retirement and welfare benefit plans and
programs or executive perquisites made available to the Company’s senior level
executives as a group or to its employees generally, as such retirement and
welfare plans or perquisites may be in effect from time to time and subject to
the eligibility requirements of the plans. Nothing in this Agreement shall
prevent the Company from amending or terminating any retirement, welfare or
other employee benefit plans or programs from time to time as the Company deems
appropriate.

1.7 Reimbursement of Expenses; Vacation. Executive shall continue to be provided
with reimbursement of reasonable expenses related to Executive’s employment by
the Company on a basis no less favorable than that which may be authorized from
time to time for senior level executives as a group, and shall be entitled to
vacation and sick leave in accordance with the Company’s vacation, holiday and
other pay for time not worked policies.

1.8 Incentive Compensation. Executive shall continue to be entitled to
participate in any short-term and long-term incentive programs (including
without limitation any equity compensation plans) established by the Company for
its senior level executives generally, at levels commensurate with the benefits
provided to other senior executives and with adjustments appropriate for his
position as Chief Credit Officer.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1 Termination Without Cause; Resignation for Good Reason.

(a) The Company may remove Executive at any time without Cause (as defined in
Section 4) from the position in which Executive is employed hereunder upon not
less than sixty (60) days’ prior written notice to Executive; provided, however,
that, that in the event that such notice is given, Executive shall be under no
obligation to render any additional services to the Company and shall be allowed
to seek other employment. In addition, Executive may initiate a termination of
employment by resigning under this Section 2.1 for Good Reason (as defined in
Section 4). Executive shall give the Company not less than sixty (60) days’
prior written notice of such resignation.

(b) Upon any removal or resignation described in Section 2.1(a) above, Executive
shall be entitled to receive only the amount due to Executive under the
Company’s then current severance pay plan for employees, if any. No other
payments or benefits shall be due under this Agreement to Executive, but
Executive shall be entitled to any benefits accrued and earned in accordance
with the terms and conditions of any applicable benefit plans and programs of
the Company in which Executive participated prior to his termination of
employment.

(c) Notwithstanding the provisions of Section 2.1(b), in the event that
Executive executes and does not revoke a written mutual release upon such
removal or resignation, in a form acceptable to the Company (the “Release ”), of
any and all claims against the Company and all related parties with respect to
all matters arising out of Executive’s employment by the Company, or the
termination thereof (other than claims for any entitlements under the terms of
this Agreement or under any plans or programs of the Company under which
Executive has accrued and is due a benefit), and any claims against Executive
for actions within the scope of his employment by the Company, Executive shall
be entitled to receive, in lieu of the payment described in Section 2.1(b), the
following:

(i) Executive shall receive a lump sum cash payment equal to one and a half
times the sum of (x) Executive’s Base Salary, as in effect immediately prior to
his termination of employment and (y) the average annual cash bonus Executive
received for the three year period immediately prior to his termination of
employment. One-half of the amount described in the preceding sentence shall be
consideration for Executive’s entering into the restrictive covenants described
in Section 5 below. Except as otherwise required to comply with the requirements
of Section 18 below, payment shall be made within sixty (60) days following
Executive’s last day of employment with the Company, but not sooner than after
the end of the revocation period for the Release.

(ii) Executive shall receive a lump sum cash payment equal to a pro rata portion
of Executive’s target annual cash bonus for the fiscal year of his termination
(or, in the absence of a target bonus opportunity for the fiscal year, 100% of
Executive’s Base Salary) (the “Cash Bonus ”). The pro rated Cash Bonus shall be
determined by multiplying the Cash Bonus by a fraction, the numerator of which
is the number of days during which Executive was employed by the Company in the
fiscal year prior to his termination of employment and the denominator of which
is three hundred sixty-five (365). Except as otherwise required to comply with
the requirements of Section 18 below, payment shall be made within sixty
(60) days following Executive’s last day of employment with the Company, but not
sooner than after the end of the revocation period for the Release.

(iii) For a period of eighteen (18) months following the date of termination,
Executive shall continue to receive the medical coverage in effect at the date
of his termination (or generally comparable coverage) for himself and, where
applicable, his spouse and dependents, at the same premium rate as may be
charged from time to time for employees generally, as if Executive had continued
in employment with the Company during such period. The COBRA health care
continuation coverage period under Section 4980B of the Internal Revenue Code of
1986, as amended (the “Code”), shall run concurrently with the foregoing
eighteen (18) month benefit period.

(iv) Executive shall also receive any other amounts earned, accrued and owing
but not yet paid under Section 1 above and under any applicable benefit plans
and programs of the Company (other than severance plans or programs) in which
Executive participated prior to his termination of employment, subject to the
terms and conditions of any such plans and programs.

2.2 Voluntary Termination. Executive may voluntarily terminate his employment
for any reason upon thirty (30) days’ prior written notice. In such event, after
the effective date of such termination, except as provided in Section 2.1 with
respect to a resignation for Good Reason, no further payments shall be due under
this Agreement, except that Executive shall be entitled to any benefits accrued
and due in accordance with the terms and conditions of any applicable benefit
plans and programs of the Company in which Executive participated prior to his
termination of employment.

2.3 Disability. The Company may terminate Executive’s employment, to the extent
permitted by applicable law, if Executive has been unable to perform the
material duties of his employment for a period of ninety (90) consecutive days
in any twelve (12) month period because of physical or mental injury or illness
(“Disability”); provided, however, that the Company shall continue to pay
Executive’s Base Salary until the Company acts to terminate Executive’s
employment. Executive agrees, in the event of a dispute under this Section 2.3
relating to Executive’s Disability, to submit to a physical examination by a
licensed physician jointly selected by the Board and Executive. If the Company
terminates Executive’s employment for Disability, Executive shall be entitled to
receive the following:

(a) Executive shall receive a lump sum cash payment equal to a pro rata portion
of Executive’s Cash Bonus. The pro rated Cash Bonus shall be determined as
provided in Section 2.1(c)(ii) above. Except as otherwise required to comply
with the requirements of Section 18 below, payment shall be made within sixty
(60) days following Executive’s last day of employment with the Company.

(b) The Company shall pay to Executive any amounts earned, accrued and owing but
not yet paid under Section 1 above and any other benefits accrued and earned in
accordance with the terms and conditions of any applicable benefit plans and
programs of the Company in which Executive participated prior to his termination
of employment.

2.4 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued and owing but not
yet paid under Section 1 above and any benefits accrued and earned under the
Company’s benefit plans and programs in which Executive participated prior to
his termination of employment, in accordance with the terms and conditions of
such plans and programs, and (ii) a pro rated Cash Bonus for the fiscal year in
which Executive’s death occurs, which pro rated Cash Bonus shall be determined
according to Section 2.1(c)(iii) above and, except as otherwise required to
comply with the requirements of Section 18 below, shall be paid within sixty
(60) days following the date of Executive’s death. Otherwise, the Company shall
have no further liability or obligation under this Agreement to Executive’s
executors, legal representatives, administrators, heirs or assigns or any other
person claiming under or through Executive.

2.5 Cause. The Company may terminate Executive’s employment at any time for
Cause upon written notice to Executive, in which event all payments under this
Agreement shall cease, except for Base Salary to the extent already accrued.
Executive shall be entitled to any benefits accrued and earned before his
termination in accordance with the terms and conditions of any applicable
benefit plans and programs of the Company in which Executive participated prior
to his termination of employment.

2.6 Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 10. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

3. Change of Control.

3.1 Change of Control. Upon a “Change of Control” (as defined below) while
Executive is employed by the Company, all outstanding unvested equity-based
awards held by Executive shall fully vest and shall become immediately
exercisable, as applicable.

3.2 Termination for Good Reason Following a Change of Control. If, within the
six (6) month period following a Change of Control, Executive terminates his
employment with the Company for any reason or no reason, such termination shall
be deemed a termination by Executive for Good Reason covered by Section 2.1;
provided, however, that Executive shall give the Company not less than thirty
(30) days’ prior written notice of such resignation.

3.3 Parachutes. If any amount payable to or other benefit receivable by
Executive pursuant to this Agreement is deemed to constitute a Parachute Payment
(as defined below), alone or when added to any other amount payable or paid to
or other benefit receivable or received by Executive which is deemed to
constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on Executive
of an excise tax under Section 4999 of the Code, then, in addition to any other
benefits to which Executive is entitled under this Agreement, Executive shall be
paid by the Company an amount in cash equal to the sum of the excise taxes
payable by Executive by reason of receiving Parachute Payments plus the amount
necessary to put Executive in the same after-tax position (taking into account
any and all applicable federal, state and local excise, income or other taxes at
the highest applicable rates on such Parachute Payments and on any payments
under this Section 3.3 as if no excise taxes had been imposed with respect to
Parachute Payments). For purposes of this Agreement, “Parachute Payment” shall
mean a “parachute payment” as defined in Section 280G of the Code. The
calculation under this Section 3.3 shall be as determined by the Company’s
accountants. All amounts paid pursuant to this Section, shall be paid no later
than the end of Executive’s taxable year next following Executive’s taxable year
in which the related taxes are remitted to the taxing authority.

4. Definitions.

4.1 “Cause ” shall mean any of the following grounds for termination of
Executive’s employment:

(a) Executive shall have been convicted of a felony;

(b) Executive intentionally and continually fails substantially to perform his
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has been materially and demonstrably detrimental to the Company and has
continued for a period of at least 30 days after a written notice of demand for
substantial performance, signed by a duly authorized officer of the Company, has
been delivered to Executive specifying the manner in which Executive has failed
substantially to perform; or

(c) Executive breaches Section 5 of this Agreement.

4.2 “Good Reason” shall mean, without Executive’s consent,:

(a) the material reduction of Executive’s title, authority, duties and
responsibilities or the assignment to Executive of duties materially
inconsistent with Executive’s position or positions with the Company;
(b) a reduction in Base Salary of the Executive; or
(c) the Company’s material and willful breach of this Agreement.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than
30 days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises and (ii) if there exists (without regard
to this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 15 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

4.3 “Change of Control” shall mean the occurrence of any of the following:

(a) The acquisition of the beneficial ownership, as defined under the Securities
Exchange Act of 1934, of twenty-five percent (25%) or more of the Company’s
voting securities or all or substantially all of the assets of the Company by a
single person or entity or group of affiliated persons or entities other than by
a Related Entity (as defined below); or

(b) The merger, consolidation or combination of the Company with an unaffiliated
entity, other than a Related Entity (as defined below) in which the directors of
the Company as applicable immediately prior to such merger, consolidation or
combination constitute less than a majority of the board of directors of the
surviving, new or combined entity unless one-half of the board of directors of
the surviving, new or combined entity, were directors of the Company immediately
prior to such transaction and the Company’s chief executive officer immediately
prior to such transaction continues as the chief executive officer of the
surviving, new or combined entity; or

(c) During any period of two consecutive calendar years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least two-thirds thereof, unless the election or nomination for the election
by the Company’s stockholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; or

(d) The transfer of all or substantially all of the Company’s assets or all or
substantially all of the assets of its primary subsidiaries to an unaffiliated
entity, other than to a Related Entity (as defined below).

For purposes of the definition of “Change of Control” as set forth herein, the
term “Related Entity” shall mean an entity that is an “affiliate” of Betsy
Cohen, or any member of Mrs. Cohen’s immediate family including her spouse or
children, as determined in accordance with Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended.

5. Non-Competition, Non-Solicitation, Intellectual Property and Confidentiality.
Executive hereby acknowledges that, during and solely as a result of his
employment by the Company, Executive will receive special training and education
with respect to the operation of the Company’s business and other related
matters, and access to confidential information and business and professional
contacts. In consideration of Executive’s employment and in consideration of the
special and unique opportunities afforded by the Company to Executive as a
result of Executive’s employment, Executive hereby agrees to abide by the terms
of the non-competition, non-solicitation, intellectual property and
confidentiality provisions below. Executive agrees and acknowledges that his
employment is full, adequate and sufficient consideration for the restrictions
and obligations set forth in those provisions.

5.1 Non-Competition and Non-Solicitation. In consideration of the Company’s
entering into this Agreement, Executive agrees that during the Employment Term
and without regard to its termination for any reason which does not constitute a
breach of this Agreement by the Company, and for a period of twelve (12) months
thereafter, Executive shall not, unless acting pursuant hereto or with the prior
written consent of the Board:

(a) directly or indirectly, own, manage, operate, finance, join, control or
participate in the ownership, management, operation, financing or control of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit Executive’s name
to be used in connection with any Competing Business (defined below) within any
state in which the Company currently engages in any lending activity or any
state in which the Company engaged in any lending activity during the thirty-six
month period preceding the date the Executive’s employment terminates; provided,
however, that notwithstanding the foregoing, this provision shall not be
construed to prohibit the passive ownership by Executive of not more than five
percent (5%) of the capital stock of any corporation which is engaged in any
Competing Business having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended;

(b) solicit or divert to any Competing Business any individual or entity which
is an active or prospective customer of Company or was such an active or
prospective customer at any time during the preceding 12 months; or

(c) employ, attempt to employ, solicit or assist any Competing Business in
employing any employee of the Company whether as an employee or consultant.

The term “Competing Business” shall mean: any entity or enterprise in the
business of providing equity alternatives through lending or other financial
devices on residential or commercial property.

In the event that the provisions of this Section 5.1 should ever be adjudicated
to exceed the time, geographic, product or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic, product or other
limitations permitted by applicable law.

5.2 Developments. Executive shall disclose fully, promptly and in writing to the
Company any and all inventions, discoveries, improvements, modifications and
other intellectual property rights, whether patentable or not, which Executive
has conceived, made or developed, solely or jointly with others, while employed
by the Company and which (i) relate to the business, work or activities of the
Company or (ii) result from or are suggested by the carrying out of Executive’s
duties hereunder or from or by any information that Executive may receive as an
employee of the Company. Executive hereby assigns, transfers and conveys to the
Company all of Executive’s right, title and interest in and to any and all such
inventions, discoveries, improvements, modifications and other intellectual
property rights and agrees to take all such actions as may be requested by the
Company at any time and with respect to any such invention, discovery,
improvement, modification or other intellectual property rights to confirm or
evidence such assignment, transfer and conveyance. Furthermore, at any time and
from time to time, upon the request of the Company, Executive shall execute and
deliver to the Company, any and all instruments, documents and papers, give
evidence and do any and all other acts that, in the opinion of counsel for the
Company, are or may be necessary or desirable to document such assignment,
transfer and conveyance or to enable the Company to file and prosecute
applications for and to acquire, maintain and enforce any and all patents,
trademark registrations or copyrights under United States or foreign law with
respect to any such inventions, discoveries, improvements, modifications or
other intellectual property rights or to obtain any extension, validation,
reissue, continuance or renewal of any such patent, trademark or copyright. The
Company shall be responsible for the preparation of any such instruments,
documents and papers and for the prosecution of any such proceedings and shall
reimburse Executive for all reasonable expenses incurred by Executive in
compliance with the provisions of this Section 5.2.

5.3 Confidentiality.

(a) Executive acknowledges that, by reason of Executive’s employment by the
Company, Executive will have access to confidential information of the Company,
including, without limitation, information and knowledge pertaining to products,
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, manufacturing, packaging, advertising,
distribution and sales methods, sales and profit figures, customer and client
lists and relationships between the Company and dealers, distributors, sales
representatives, wholesalers, customers, clients, suppliers and others who have
business dealings with them (“Confidential Information”). Executive acknowledges
that such Confidential Information is a valuable and unique asset of the Company
and covenants that, both during and after the Employment Term, Executive will
not disclose any Confidential Information to any person (except as Executive’s
duties as an officer of the Company may require or as required by law or in a
judicial or administrative proceeding) without the prior written authorization
of the Board. The obligation of confidentiality imposed by this Section 5.3
shall not apply to information that becomes generally known to the public
through no act of Executive in breach of this Agreement.

(b) Executive acknowledges that all documents, files and other materials
received from the Company during the Employment Term (with the exception of
documents relating to Executive’s compensation or benefits to which Executive is
entitled following the Employment Term) are for use of Executive solely in
discharging Executive’s duties and responsibilities hereunder and that Executive
has no claim or right to the continued use or possession of such documents,
files or other materials following termination of Executive’s employment by the
Company. Executive agrees that, upon termination of employment, Executive will
not retain any such documents, files or other materials and will promptly return
to the Company any documents, files or other materials in Executive’s possession
or custody.

5.4 Equitable Relief. Executive acknowledges that the restrictions contained in
Sections 5.1, 5.2 and 5.3 hereof are, in view of the nature of the business of
the Company, reasonable and necessary to protect the legitimate interests of the
Company, and that any violation of any provision of those Sections will result
in irreparable injury to the Company. Executive also acknowledges that in the
event of any such violation, the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages,
and to an equitable accounting of all earnings, profits and other benefits
arising from any such violation, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled.
Executive agrees that in the event of any such violation, an action may be
commenced for any such preliminary and permanent injunctive relief and other
equitable relief in any federal or state court of competent jurisdiction sitting
in Pennsylvania or in any other court of competent jurisdiction. Executive
hereby waives, to the fullest extent permitted by law, any objection that
Executive may now or hereafter have to such jurisdiction or to the laying of the
venue of any such suit, action or proceeding brought in such a court and any
claim that such suit, action or proceeding has been brought in an inconvenient
forum. Executive agrees that effective service of process may be made upon
Executive by mail under the notice provisions contained in Section 10 hereof.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2.1(b) or (c) of this
Agreement, Executive hereby waives Executive’s right to receive payments under
any severance plan or similar program applicable to all employees of the
Company.

7. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

8. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

9. Arbitration; Expenses. In the event of any dispute under the provisions of
this Agreement, other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction, the parties shall be required to have
the dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and Executive, respectively, and the third of whom shall be selected by
the other two arbitrators. Any award entered by the arbitrators shall be final,
binding and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrators shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses) and shall share the fees of the
American Arbitration Association.

10. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

RAIT Financial Trust

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Attention: Chief Legal Officer

If to Executive, to:

Kenneth R. Frappier

[Address Omitted]

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

11. Contents of Agreement; Amendment and Assignment.

11.1 This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
Board and executed on its behalf by a duly authorized officer and by Executive.
This Agreement supersedes the provisions of any employment or other agreement
between Executive and the Company that relate to any matter that is also the
subject of this Agreement and such provisions in such other agreements will be
null and void.

11.2 All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within fifteen (15) days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

12. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

14. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

15. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received under this Agreement.

17. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

18. Section 409A.

18.1 Interpretation. This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a ‘separation from service’ under section 409A of the Code. For
purposes of section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment and the right to a series of installment
payments shall be treated as the right to a series of separate payments. In no
event may the Executive, directly or indirectly, designate the calendar year of
payment.

18.2 Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if any of the cash severance payments are deemed as deferred
compensation subject to the requirements of section 409A of the Code and at the
time of Executive’s termination of employment Executive is a ‘specified
employee’ (as such term is defined in section 409A(2)(B)(i) of the Code and its
corresponding regulations), as determined by the Company (or any successor
thereto), in its sole discretion in accordance with its ‘specified employee’
determination policy, then all cash payments to Executive pursuant to this
Agreement shall be postponed for a period of six months following Executive’s
‘separation from service’ with the Company (or any successor thereto). The
postponed amounts shall be paid to Executive in a lump sum within thirty
(30) days after the date that is six (6) months following Executive’s
‘separation from service’ with the Company (or any successor thereto), and any
amounts payable to Executive after the expiration of such six (6) month period
under this Agreement shall continue to be paid to Executive in accordance with
the terms of this Agreement. If Executive dies during such six-month period and
prior to the payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within sixty (60) days after
Executive’s death, and any amounts not delayed shall be paid to the personal
representative of the Executive’s estate in accordance with the terms of this
Agreement. If any of the cash payments payable pursuant to this Agreement are
delayed due to the requirements of section 409A of the Code, there shall be
added to such payments interest during the deferral period at an annualized rate
of interest equal to 5%.

18.3 Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

RAIT FINANCIAL TRUST

     
By:
  /s/ Jack E. Salmon
 
   
Name:
Title:
  Jack E. Salmon
Chief Financial Officer and Treasurer EXECUTIVE

By:
  /s/ Kenneth R. Frappier
 
   
 
  Kenneth R. Frappier

